Petition for Writ of Mandamus Denied and Opinion filed December 5, 2002








Petition for Writ of Mandamus Denied and Opinion filed
December 5, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01176-CV
____________
 
IN RE DONALD LEE REESE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On November 12, 2002, relator
filed a petition for writ of mandamus in this Court seeking to compel the Hon.
Joan Campbell, Judge of the 248th District Court of Harris County, to rule on
his motion for forensic DNA testing.  See
Tex. Gov=t. Code Ann. ' 22.221;  see also Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.
PER CURIAM
 
Petition Denied
and Opinion filed December 5, 2002.
Panel consists of
Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).